           Case 1:16-cv-02358-RBW Document 93 Filed 06/01/20 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
GULED HASSAN DURAN (ISN 10023),        )
                                       )
                  Petitioner,          )
                                       )
      v.                               )      Civil Action No. 16-2358 (RBW)
                                       )
DONALD J. TRUMP, et al.,                )
                                        )
                  Respondents.         )
_______________________________________)

                                              ORDER

          In accordance with the oral rulings issued by the Court at the motion hearing held on May

29, 2020, it is hereby

          ORDERED that, on or before June 30, 2020, the parties shall confer by telephone to

determine whether the Protective Order in this case can be amended to provide the protections

that the petitioner’s counsel believes are necessary to adequately represent the petitioner. It is

further

          ORDERED that, on or before June 30, 2020, the respondents shall determine whether

there is a means for the petitioner’s counsel to have secure and classified telephonic

communications with the petitioner during the COVID-19 pandemic. It is further

          ORDERED that, on June 30, 2020, at 10:00 a.m., the parties shall appear before the

Court via teleconference by calling 1-877-873-8017 and entering the Court’s access code

(8583213) followed by the pound key (#) for a continuation of the May 29, 2020 motion hearing.

          SO ORDERED this 1st day of June, 2020.


                                                              REGGIE B. WALTON
                                                              United States District Judge
